department of the treasury internal_revenue_service washington d c date number release date cc intl br6 tl-n-7302-99 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel from steven a musher chief cc intl br6 subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend amount a amount b amount c amount d country a state a type a type b taxable_year taxable_year taxable_year uscorp tl-n-7302-99 issue sec_1 whether uscorp properly accrued income and deducted expenses with respect to services rendered to its country a subsidiaries during taxable years in which country a’s laws prohibited companies headquartered there from making payments for services to any person domiciled abroad whether uscorp properly accrued and claimed direct foreign tax_credits for country a withholding taxes with respect to the service fee income accrued by uscorp whether for u s income_tax purposes uscorp properly characterized as satisfaction of service fee receivables a portion of a payment that was characterized under the laws of country a as a dividend conclusion sec_1 under the facts of this case uscorp properly accrued service fee income and deducted related expenses with respect to services that it rendered to its country a subsidiaries uscorp cannot accrue and apply direct foreign tax_credits prior to the taxable_year in which the country a withholding_tax was actually paid under the facts of this case uscorp and the service may agree under the terms of a closing_agreement containing appropriate terms that a portion of the payment characterized as a dividend under the laws of country a will be characterized for u s income_tax purposes as satisfaction of service fee receivables facts uscorp a u s_corporation using the accrual_method of accounting provided type a and type b services to its wholly owned country a subsidiaries during taxable_year sec_1 through the laws of country a prohibited companies headquartered there from making payments for services to any person domiciled abroad during this period for u s income_tax purposes uscorp accrued and included in its gross_income for each of taxable_year sec_1 through the compensation1 due from it sec_1 the service fee income included in each taxable_year by uscorp was equal to uscorp’s costs of providing the services we assume for purposes of this advice that tl-n-7302-99 country a subsidiaries for the services uscorp rendered in each of those years the total amount of country a service fee income accrued by uscorp for taxable_year sec_1 through was dollar_figureamount a uscorp accrued this income by crediting a service fee income account and debiting a service fee account receivable uscorp also deducted in each of taxable_year sec_1 through its costs of providing the services to its country a subsidiaries the total amount of uscorp’s deductions related to country a service fee income for taxable_year sec_1 through was dollar_figureamount a uscorp claimed in each of taxable_year sec_1 through a sec_901 direct foreign_tax_credit based on an accrual of the country a withholding taxes that would be due with respect to payments by its country a subsidiaries of the service fee income accrued each year by uscorp the total amount of such country a foreign tax_credits claimed by uscorp for taxable_year sec_1 through was dollar_figureamount b no country a withholding taxes were actually paid in taxable_year sec_1 or in taxable_year uscorp’s country a subsidiaries made payments to uscorp that were characterized as dividends under county a law the total amount of such payments was dollar_figureamount c for u s income_tax purposes uscorp treated a portion of such payments dollar_figureamount a as payment of its country a service fee account receivable for the services it rendered to its subsidiaries in taxable_year sec_1 through country a withholding taxes were paid with respect to the entire amount of the taxable_year payments made to uscorp by its country a subsidiaries the total amount of such withholding taxes paid in taxable_year was dollar_figureamount d uscorp did not claim a direct foreign tax credit2 with respect to a portion of such withholding taxes equal to the amount of country a withholding taxes that uscorp claimed with respect to the country a service fee income that uscorp accrued for taxable_year sec_1 through dollar_figureamount b no amendments to uscorp’s income_tax returns for taxable_year sec_1 and were made with respect to this treatment by uscorp of a portion of the taxable these amounts of service fee income were the appropriate arm’s length charges for the services uscorp rendered determined according to sec_1_482-2 which provides that the arm’s length charge for services shall in certain circumstances be deemed equal to the costs or deductions incurred with respect to rendering such services we have no information on whether uscorp accrued and included interest_income with respect to its service fee accounts_receivable we understand that uscorp did not claim any sec_902 indirect foreign tax_credits with respect to the portion of the taxable_year payment that it treated as satisfaction of service fee receivables tl-n-7302-99 year payments received from its country a subsidiaries as satisfaction of service fee receivables uscorp reflected this treatment by crediting its service fee income account receivable also uscorp’s originally filed return for taxable_year treated the payments received from its country a subsidiaries in the first instance for u s income_tax purposes as partly payment in satisfaction of its service fee accounts_receivable and as partly dividend income examination has proposed the following adjustments to disallow uscorp’s inclusion of service fee income dollar_figureamount a and its deduction of service fee costs dollar_figureamount a in taxable_year sec_1 through to disallow uscorp’s taxable_year treatment of a portion of the taxable_year payments received from its country a subsidiaries as payment of service fee income accounts_receivable for services performed in taxable_year sec_1 through dollar_figureamount a and to require that amount dollar_figureamount a be reported as additional taxable_year dividend income to disallow uscorp’s direct foreign tax_credits claimed with respect to service fee income in taxable_year sec_1 through dollar_figureamount b and to require that amount dollar_figureamount b to be reported as additional taxable_year foreign tax_credits attributable to dividend income as a result uscorp’s service fee income for taxable_year sec_1 through dollar_figureamount a would be eliminated its dividend income for taxable_year would be increased by the same amount dollar_figureamount a the foreign tax_credits claimed by uscorp for taxable_year sec_1 through as attributable to its service fee income dollar_figureamount b would be eliminated and uscorp’s taxable_year foreign tax_credits attributable to taxable_year dividend income would be increased by an equal amount dollar_figureamount b these proposed adjustments would not therefore change the reported amounts of uscorp’s overall gross_income or the overall amount of uscorp’s direct foreign tax_credits for the combined taxable years at issue the predominant effect of these proposed adjustments on uscorp’s overall taxable_income for the taxable years at issue would be the disallowance for taxable_year sec_1 through of uscorp’s deductions for its costs of providing services to its country a subsidiaries dollar_figureamount a and a corresponding increase in uscorp’s taxable_income law and analysi sec_1 uscorp properly accrued service fee income and deducted related expenses tl-n-7302-99 as we discuss below we consider that u s income_tax principles on the accrual of income allow uscorp in the circumstances of this case to accrue service fee income in the amount of the arm’s length compensation_for services that it provided to its country a subsidiaries we do not consider the decision in 961_f2d_1255 6th cir the p g case to prevent this result a taxpayer may select a method_of_accounting for u s income_tax purposes both as an over-all method and an accounting treatment for particular items provided the method selected clearly reflects income with all items of gross_income and expense treated consistently from year to year sec_446 sec_1_446-1 under the accrual_method income is generally to be included for the taxable_year when all the events have occurred that fix the right to receive the income and the amount of the income can be determined with reasonable accuracy sec_1_446-1 in this case there is no issue regarding the amount of the service fee income all the events that fix the right to receive income occur when the required performance takes place payment is due or payment is made whichever happens first see eg schulde v commissioner 372_us_128 107_tc_282 aff’d 161_f3d_1231 9th cir cert_denied 528_us_822 the issue with respect to uscorp’s accrual of service fee income is whether there are circumstances in this case that require uscorp to depart from the general_rule of accrual accounting that income is to be accrued when the services are performed even where payment may not be due or where payment has not occurred in particular the issue is whether country a’s laws prohibiting payments characterized by country a as service fees to persons domiciled outside of country a prevent uscorp from having a fixed_right to receive income for the services it performed for its country a subsidiaries in an early explanation of the all_events_test for the accrual of income the ninth circuit held that for a fixed_right to receive income to exist there should be a reasonable expectancy that the rig90_f2d_932 9th cir the issue here may be evaluated in terms of whether uscorp had a reasonable expectancy of receiving payment in money or its equivalent for the services it rendered to its country a subsidiaries ordinarily when an uncontrolled taxpayer provides valuable services to another uncontrolled taxpayer it does so with the reasonable expectation that it will uscorp’s principal_place_of_business is in state a if there is litigation in this case before a u s district_court or the tax_court any appeal would therefore be to the u s court_of_appeals for the sixth circuit tl-n-7302-99 receive payment in this case uscorp and its country a subsidiaries are members of a group of controlled taxpayers within the meaning of sec_1 1a a this means that uscorp has the power to cause the transactions and accounting_records of the members of the group to reflect for u s income_tax purposes the true_taxable_income of each controlled_taxpayer see sec_1_482-1a the true_taxable_income is the amount that would have resulted to the controlled_taxpayer if it had conducted the transaction at arm’s length sec_1_482-1a accordingly the fact that uscorp provided services to its country a subsidiaries at a time when country a’s laws were as described indicates that uscorp reasonably expected to be able to receive payment for such services the fact that uscorp accrued the arm’s length compensation_for such services as taxable u s income reinforces the basis for concluding that uscorp had a reasonable expectancy of receiving payment in money or its equivalent for such services we do not view the decision in the p g case to require a conclusion that uscorp could not as a matter of law have had such a reasonable expectancy of payment the p g case involved a spanish corporation p g españa s a españa owned by a swiss corporation procter gamble a g ag which was owned in turn by a u s taxpayer procter gamble company p g in approving p g’s request to organize and to own directly or indirectly percent of españa the spanish government stated that españa could not pay any amounts for royalty and technical assistance and this prohibition was maintained through the taxable years at issue in the case ag paid p g royalties under a license and service agreement for the use by ag and its subsidiaries including españa of p g’s intangible_property and assistance based primarily on a percentage of net sales of p g’s products by ag and its subsidiaries ag entered into similar agreements with and received royalties from its subsidiaries other than españa españa used p g’s intangible_property and assistance and sold its products but did not pay royalties to ag the commissioner sought to allocate a royalty of two percent of españa’s net sales to ag under sec_482 the sixth circuit ruled against the commissioner’s attempt to allocate royalty income to ag stating that t he purpose of sec_482 is to prevent artificial shifting_of_income between related_taxpayers because spanish law prohibited royalty payments p g could not exercise the control that sec_482 contemplates and allocation under sec_482 is inappropriate procter gamble co v commissioner supra f 2d pincite all of the taxable years at issue in this case occurred before the current sec_482 regulations became effective tl-n-7302-99 the commissioner argued that spanish law allowed the payment of dividends and that the commissioner would have treated a dividend from españa to ag as a royalty for united_states tax purposes id the court rejected this argument stating that a ssuming that españa had profits from which it could pay a dividend under spanish law we find that p g had no such obligation to cause españa to pay a dividend id the court also stated that it firmly disagree d with the commissioner’s suggestion that p g should purposely evade spanish law by causing españa to make royalty payments under the guise of calling the payments something else id the court concluded its rejection of this argument by noting that the record reflects that españa did not have distributable earnings from which to pay dividends that it had accumulated deficits during the years at issue and was unable to distribute dividends id the p g case is distinguishable from this case first uscorp arranged its affairs so that its accounting_records reflected for u s income_tax purposes the true_taxable_income of the members of its controlled_group second in this case the taxpayer reasonably anticipated the receipt of payment for the services it provided and it was able under foreign law to have its country a subsidiaries make payments that it treated as payment for the services it had provided the issue of whether actual payments characterized under foreign law as dividends may properly be characterized differently for u s income_tax purposes was not addressed in the p g case because españa had accumulated deficits during the years at issue and was not able to and did not distribute dividends third under the facts of this case there is no purposeful evasion of foreign law when payments by a foreign_corporation are viewed as dividends under foreign law but are treated as payments in satisfaction of accounts_receivable for purposes of u s income_tax law we consider that the sixth circuit would recognize as has the tax_court that where united_states and foreign tax authorities take different views on the application of tax laws to a particular transaction payments to adjust the tax accounts of controlled taxpayers may well be characterized differently by the respective countries see eg 69_tc_579 in the schering case the commissioner increased the income of a u s taxpayer and reduced the income of its swiss subsidiary id pincite the u s taxpayer established an account receivable under revproc_65_17 1965_1_cb_833 so that it could receive payment of the income allocated to it by the commissioner without further u s tax consequences the swiss tax authorities refused to accept the reduction of income deemed by the commissioner to have resulted to the swiss corporation from the commissioner’s allocation of income to the u s taxpayer the swiss tax authorities therefore treated the swiss subsidiary’s payment of the account receivable to its u s parent as a dividend subject_to a withholding_tax under swiss law id pincite tl-n-7302-99 the tax_court recognized that the payment of the accounts_receivable was regarded for united_states tax purposes as the repayment of a bona_fide debt while the payment under swiss law could be made only in the form of a dividend subject_to_withholding tax under swiss law and upheld the taxpayers claim of a sec_901 foreign_tax_credit with respect to the payment even though the swiss tax was applied to an item that is not taxable under u s concepts of income_taxation id pincite we note in this regard that the successor to revproc_65_17 revproc_99_ 1999_2_cb_296 provides that accounts established under the revenue_procedure may under certain circumstances be treated as offset by distributions including dividends and by capital contributions and that such offsets are treated as payment of interest and principal of an account for all federal_income_tax purposes regardless of their characterization under foreign law thus we conclude that uscorp properly accrued income for the services it rendered to its country a subsidiaries we do not consider this result to be altered by country a’s legal prohibition on the payment by companies headquartered there of service fees to any person domiciled abroad or by the holding in the p g case based on the foregoing we also conclude that uscorp’s deductions for costs associated with rendering the services in question should be allowed in the facts of this case the deduction of such costs in the same taxable years as the services were rendered and in which the income from the services was included in income is consistent with the reflection of true_taxable_income uscorp improperly accrued and applied direct foreign tax_credits we agree with examination’s proposed disallowance of uscorp’s claimed sec_901 foreign tax_credits for taxable_year sec_1 and we consider that uscorp was wrong to accrue a withholding_tax prior to taxable_year when it paid the withholding_tax on the payments characterized as dividends under country a’s laws we also note that in 405_us_394 the seminal case on the effect of legal restrictions on the commissioner’s authority to allocate income under sec_482 all of the members of the controlled_group in question were subject_to u s law and federal banking law prohibited one member of the group from performing a certain type of service and from receiving compensation_for performing such services there was no question in the first security case as to whether the way in which a payment was characterized under foreign law should prevent a u s taxpayer from characterizing the payment according to u s income_tax principles tl-n-7302-99 sec_1 a provides that a foreign_tax_credit may be taken in the return for the year in which the taxes accrued here under the laws of country a withholding taxes were not owed in taxable_year or liability for withholding taxes did not accrue until payments were made in taxable_year the all_events_test for accrual of liabilities of sec_1_461-1 and sec_1_466-1 was not met until taxable_year for reasons discussed below we do not agree with examination’s proposal that the foreign tax_credits must be treated as taxes imposed upon amounts treated as dividend income for u s income_tax purposes to the extent that a portion of the taxable_year payments were properly treated for purposes of u s income_tax as satisfaction of service fee receivables the taxes would then be treated as imposed on amounts treated as dividends for country a purposes but as payment of an account receivable for u s income_tax purposes nonetheless provided that the taxes were legally owed under country a law the withholding taxes would be creditable in taxable_year see sec_1_904-6 and iv uscorp and the service may agree under a closing_agreement that a portion of the payment characterized as a dividend under the laws of country a will be characterized for u s income_tax purposes as satisfaction of service fee receivables we consider that in the circumstances of this case uscorp’s treatment of a portion of the taxable_year payments received from its country a subsidiaries as satisfaction of service fee receivables effectuates the taxpayer’s compliance with sec_482 and the regulations thereunder we recommend that uscorp be offered the opportunity to enter into a closing_agreement that would expressly provide for such treatment subject_to appropriate conditions a u s taxpayer’s proper treatment of items for u s income_tax purposes may not necessarily conform to their proper treatment under foreign law schering supra u s income_tax principles are generally concerned that the treatment of a tax item be consistent with its substance in this case a portion of the taxable_year payments are in substance payments of receivables for services provided to the country a subsidiaries the payments treated by uscorp as reductions of service fee receivables were so treated in the first instance by uscorp and uscorp had never characterized them differently for u s income_tax purposes in our view uscorp’s treatment of its taxable_year sec_1 through service fee accruals and the portion of the taxable_year payments represents in effect reporting on timely filed u s income_tax returns of results of its controlled transactions as necessary to reflect an arm’s length result such treatment is now expressly provided for by sec_1_482-1 which was not effective for the taxable years at issue in this case however when this regulation was issued the service stated that it was only clarifying the ability of taxpayers to file returns tl-n-7302-99 that reflected their true_taxable_income even if such results differed from transactional results intercompany transfer_pricing regulations under sec_482 temporary regulations t d 1993_1_cb_90 thus the service considers that taxpayers have always had the ability to properly reflect income on original timely filed income_tax returns to the extent that such treatment by uscorp is viewed as a taxpayer-initiated use of sec_482 to adjust its income and thereafter to conform its accounts to reflect arm’s length results revproc_99_32 discussed above now allows taxpayers to establish accounts_receivable or payable of the kind discussed in the schering case but without the need for the taxpayer to enter into a closing_agreement with the service revproc_99_32 includes liberal transition_rules with respect to the application by taxpayers of revenue_procedure treatment including the establishment of accounts_payable or receivable with respect to taxpayer-initiated adjustments for taxable years preceding the effective date of the revenue_procedure i r b pincite revproc_99_32 describes taxpayer-initiated adjustments as those made pursuant to sec_1_482-1 of the treasury regulations i r b pincite as noted above the taxable years at issue in this case are before the effective date of sec_1_482-1 but also as noted above the service considered that taxpayers always had the ability to make such self- initiated adjustments even before the issuance of this regulation however because the ability of a taxpayer to self-apply revenue_procedure treatment is not expressly provided for by revproc_99_32 in the case of taxpayer-initiated adjustments that predate the effective date of sec_1_482-1 we consider that the appropriate action to take in this case is to offer the taxpayer an opportunity to enter into a closing_agreement consistent with the requirements of revproc_65_17 we note that both revproc_65_17 and revproc_99_32 require any account receivable established under revenue_procedure treatment to bear interest which must be accrued and included in taxable_income of the taxpayer from the time the account is created to the date of payment adjustments may therefore be required to the extent that uscorp may not have accrued and included in income the appropriate amount of interest with respect to its service fee income accounts also as required under revenue_procedure treatment the portion of the taxable_year payments treated as payment of service fee income accounts_receivable cannot be treated as dividend income for any u s income_tax purpose and the sourcing of income and the use of foreign tax_credits sec_901 direct credits and sec_902 indirect credits must be accounted for properly the field should determine whether currency gain_or_loss was realized with respect to the accrual of the income and the subsequent satisfaction of the account tl-n-7302-99 receivable see sec_1_988-2 currency gain_or_loss would be realized if the accounts_receivable were denominated in a currency other than the functional_currency of uscorp or of its country a subsidiaries case development hazards and other considerations please call our branch at if you have any further questions this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney-client_privilege if disclosure becomes necessary please contact this office for our views steven a musher chief cc intl br6
